Citation Nr: 1203136	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-27 840A	)	DATE
	)
	)


THE ISSUE

Whether the April 1995 Board of Veterans' Appeals decision, insofar as it denied entitlement to an effective date earlier than September 8, 1986 for the grant of service connection for post-traumatic stress disorder (PTSD), should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The moving party served on active duty from August 1966 to April 1973.  

The moving party seeks revision or reversal of the April 1995 Board decision to the extent it denied entitlement to an earlier effective date for the grant of service connection for PTSD.


FINDINGS OF FACT

1.  In an April 1995 decision, the Board denied entitlement to an effective date earlier than September 8, 1996, for the grant of service connection for PTSD.

2.  The Veteran has failed to establish any kind of error of fact or law in the April
1995 decision, that when called to the attention of later reviewers, compels the
conclusion that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The April 1995 Board decision denying entitlement to an earlier effective date for the grant of service connection for PTSD does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the moving party's allegations of CUE.  The
United States Court of Appeals for Veterans Claims (Court) has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  Instead, that claimant is collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b) (2008); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2008); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c) (2008); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Federal regulations in effect at the time of the April 1995 decision included the following provisions:

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  A substantive appeal shall be filed within 60 days from the date of mailing of the statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the initial review and determination being appealed, whichever period ends later.  Otherwise, the determination becomes final and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.303 (1994).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  "New and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in conjunction with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1994).

Generally, the effective date of an evaluation and award for compensation based on a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (1994).  The effective date of an award based on direct service connection will be the day following discharge from active duty if the claim arose within one year after separation; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (B) (2) (1994).  A reopened claim is defined as any application for a benefit received after disallowance of an earlier claim.  38 C.F.R. § 3.106(e) (1994).

In the instant case, the Veteran filed an informal claim for service connection for a nervous condition in April 1980, followed by a formal claim in July 1980.  

Service treatment records show that the Veteran was noted to have a nervous problem at the time of his discharge.  VA outpatient treatment records from the VA Medical Center in West Side dated from March 1980 to June 1980; show that the Veteran was diagnosed with manic depressive illness.  Outpatient treatment records from the VA Medical Center in West Side show that the Veteran was diagnosed with schizo-affective disorder in July 1980.  During a VA neuropsychiatric examination in September 1980, he was diagnosed with schizophrenia, schizo-affective type.  

In a May 1981 RO rating decision, the Veteran was denied service connection for schizophrenia and active psychosis, based on a finding that the diagnosed schizophrenia was too remote from service to be related.  The Veteran submitted a notice of disagreement with this decision, although it is noted that this was received after the one year period provided to timely appeal a rating action.

A May 1982 VA psycho-social report noted that the Veteran suffered from withdrawal, depression, suicidal thoughts and bursts of anger.  It was recommended that he be scheduled for a psychiatric interview and examined along the parameters of "post Vietnam stress syndrome."  Subsequently, he underwent a VA special psychiatric examination in September 1982.  This examination specifically excluded PTSD as a diagnosis.  Rather, it was certified that the correct diagnosis was schizoaffective disorder.  Based on this evidence, the RO issued a rating action in January 1983 which denied entitlement to service connection for PTSD, based on a finding that PTSD had not been found on examination.  The Veteran filed a timely notice of disagreement, but failed to perfect an appeal in a timely manner.

On September 8, 1986, the Veteran reopened his claim for service connection for PTSD.  He also submitted treatment records from the Oak Park Veterans Center, indicating that he had received mental health treatment from January to September 1984, and been diagnosed with PTSD.  Outpatient treatment records from the VA Medical Center in North Chicago, Illinois dated from June 1988 to August 1988, submitted in support of the Veteran's reopened claim also show that he was diagnosed with PTSD.  Furthermore, in accordance with the Board's February 1990 remand, the Veteran was afforded a two-day VA psychiatric evaluation in June 1990.  He was diagnosed with PTSD, which the examiners noted was directly related to his traumatic experiences in service.  The examiners also noted that his disorder was misdiagnosed in the past as schizophrenia and manic depressive disorder.

Consequently, in an August 1990 rating decision, the RO granted service connection for PTSD, effective September 8, 1986, the date of his reopened claim.

In November 1991, the Veteran filed a claim for an earlier effective date for the grant of service connection for PTSD.

In its April 1995 rating decision, the Board found that the rating actions of May 1981 and January 1983 were consistent with the evidence that was available at the time that they were made, which did not establish that the Veteran suffered from PTSD, and therefore, those decisions could not be revised due to clear and unmistakable error.  The Board also found that because the May 1981 and January 1983 rating decisions could not be revised, the effective date of the Veteran's grant of service connection for PTSD had to be the date that his reopened claim was received, September 8, 1986.

The Veteran does not contend that the Board did not have the correct facts at the time of the April 1995 decision, or that the statutory and regulatory provisions in existence at that time were incorrectly applied.  Rather, the Veteran appears to be arguing that had he been correctly diagnosed with PTSD at the time of the May 1981 and January 1983 rating decisions, his claim would have been granted at that time.  Therefore, he believes that the Board committed clear and unmistakable error in the April 1995 decision, when it failed to find that the RO rating decisions that denied him service connection for PTSD were not correct because they were based on medical diagnoses that were later found to be incorrect; and that accordingly, the effective date of his grant of service connection for PTSD should have been prior to September 1996.  In fact, he argues that the effective date should be sometime in 1982.  See January 1996 statement from Veteran's representative, requesting reconsideration of the September 8, 1986, effective date.  

In other words, the Veteran is arguing that because there was evidence of record in April 1995, indicating that he had been misdiagnosed at the time of the May 1981 and January 1983 rating decisions, and that he should have been diagnosed with PTSD instead; the Board should have made the effective date for the grant of service connection for PTSD retroactive to 1982, when he first showed signs of PTSD.  See May 1982 VA Psycho-Social Report and September 1982 VA Special Psychiatric Examination Report.

As noted above, at the time of the May 1981 and January 1983 rating decisions, the medical evidence of record showed that the Veteran had been diagnosed with schizophrenia and manic depressive disorder.  A PTSD diagnosis had been excluded.  Accordingly, there was no basis in the record for a grant of service connection for PTSD.  Furthermore, there was no evidence showing that his diagnosed psychiatric disabilities were related to his active military service.  Therefore, service connection for schizophrenia or manic depressive disorder was also not warranted at that time.  The fact that it was later discovered that the Veteran was likely misdiagnosed at the time of his initial application for service connection does not lead to the conclusion that the RO was wrong for making a decision based on the evidence of record in May 1981 and January 1983, or that the Board was wrong in upholding those decisions in April 1995.

In making his motion for revision or reversal of the Board's April 1995 decision, the Veteran does not contend, and the record does not show that the factual picture was incorrect or that the Board did not correctly apply the relevant law and regulations.  Although the Veteran disagrees with the Board's resolution of the appeal, that resolution was not a result of CUE.  See 38 C.F.R. § 20.1403(d) (noting that CUE does not include a disagreement as to how the facts were weighed or evaluated, or a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision).  Therefore, the Board finds that Veteran has not identified any error of the Board that, had it not been committed, would have compelled a different decision.  Accordingly, the motion to revise or reverse the decision is denied.


ORDER

The motion to revise or reverse the Board's April 1995 decision on the basis of CUE is denied, insofar as that decision denied entitlement to an effective date earlier than September 8, 1996 for the grant of service connection for PTSD.


                       ____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



